Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

      This Agreement is made and entered into as of the 3rd day of October,
2006, by and between Donald L. Ware (the "Executive") of Merrimack, New
Hampshire, and Pennichuck Corporation (the "Corporation"), a New Hampshire
corporation with principal offices at 25 Manchester St., Merrimack, New
Hampshire 03054.

 

      For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and in consideration of the mutual covenants and
promises set forth in this Agreement, the parties agree as follows:

 

ARTICLE I
EMPLOYMENT

 

      1.1.    The Corporation hereby employs the Executive and the Executive
hereby accepts employment with the Corporation on the date hereof for the Term
(as defined below) of the Agreement, in the position and with the duties and
responsibilities set forth in Article II below and upon the other terms and
subject to the conditions hereinafter set forth.

 

ARTICLE II
POSITION, DUTIES AND RESPONSIBILITIES

 

      2.1.    During the Term of this Agreement, the Executive shall serve as
the President Pennichuck Water Works, Inc., one of the Corporation's
subsidiaries ("PWW"). Subject only to the supervision, control and guidance of
the Chief Executive Officer and the Board of Directors of the Corporation (the
"Board"), the Executive shall have all of the duties, responsibilities and
authorities typically enjoyed by a president of a corporation to control the
day-to-day operations of PWW, including, by example but not by way of
limitation, the responsibility for the overall operations of PWW, the
supervision over the property, business and affairs of PWW and the power to hire
and dismiss other employees of PWW.

 

      2.2.    The Executive shall devote substantially all of his business time
and attention to the business and affairs of PWW and the Corporation consistent
with his executive position with PWW and the Corporation, except for vacations
permitted pursuant to Section 5.3. and Disability (as defined in Section 7.5
hereof). Nothing in this Agreement, however, shall preclude the Executive from
engaging in charitable activities, community affairs and corporate boards,
provided that such activities do not interfere with the performance of his
duties and responsibilities enumerated within this Agreement as determined by
the Board.

 

ARTICLE III
TERM

 

      3.1.    Unless terminated sooner in accordance with the terms hereof, the
term of employment under this Agreement ("Term") shall be for the period
commencing onJuly __, 2006 ("Effective Date") and ending two (2) years from the
Effective Date; provided, however, that commencing on the first anniversary of
the Effective Date and on or about each anniversary of

<PAGE>

the Effective Date thereafter, the term of this Agreement may be extended for
subsequent one (1) year periods by vote of the Board of Directors, and in which
case the provisions hereof shall remain applicable for each of such subsequent
two-year periods. Notwithstanding the foregoing, in the event there is a "Change
of Control" (as that term is defined in Section 7.4 below), this Agreement will
automatically be extended to 2 years, beginning on the day on which the Change
of Control occurs. Thereafter, this Agreement will be extended only by vote of
the Board of Directors as described above.

 

ARTICLE IV
COMPENSATION

 

      4.1.    Base Salary. The Executive shall be paid a base salary (the "Base
Salary") equal to one hundred fifty six thousand dollars ($156,000.00) per annum
for the Term. The Base Salary shall be payable to the Executive in installments,
less state and federal income tax withholdings and other normal employee
deductions, on the date on which the Corporation's other executive officers are
paid, but in no event less frequently than monthly. The Base Salary shall be
reviewed by the Board each year (on or about the first business day of each
calendar year) and shall be subject to adjustment in the absolute discretion of
the Board taking into account, but not limited to additional responsibilities,
if any, which may have been assigned to him, corporate and individual
performance and general business conditions.

 

      4.2.    Incentive Compensation. During the Term, the Executive shall
generally be entitled to participate in any bonus and incentive compensation
plans which may be made available to executive officers of the Corporation.

 

      4.3.    Stock Options. During the Term, the Executive shall generally be
entitled to participate in any stock option plan or plans which may be made
available by the Corporation.

 

      Federal, state, and local withholding, social security, and other
appropriate taxes shall be deducted from all compensation paid to, or provided
by the Corporation for, Executive as and to the extent required by law.

 

ARTICLE V
FRINGE BENEFIT PLANS

 

      5.1.    Employee Benefit Programs. The Executive shall be entitled to: (A)
receive health and dental insurance coverage, as and to the extent provided by
the Corporation to its executive officers; (B) receive group life and disability
coverage, as and to the extent provided by the Corporation to its executive
officers; (C) receive insurance on the life of the Executive in the amount of
three (3) times his annual salary; and (D) be a full participant in (1) all of
the Corporation's pension and other retirement plans and profit-sharing plans,
if any, or equivalent successor plans, if any, that may hereafter be adopted and
maintained by the Corporation in each case with at least the same opportunity to
participate therein as shall be applicable to other executive officers of the
Corporation and (2) all of the Corporation's other benefit plans which may be in
effect from time to time. Further, the Corporation shall provide the Executive
with (a) short term disability coverage encompassing up to sixty percent

<PAGE>

(60%) of his then Base Salary for a period of up to twenty six (26) weeks, as
well as (b) long term disability coverage (at the Executive's option)
encompassing up to sixty percent (60%) of his then Base Salary up to a maximum
benefit of six thousand dollars ($6,000) per month. The Corporation acknowledges
that the Executive currently meets the eligibility criteria for participation in
all of the Corporation's present employee benefit programs.

 

      5.2.    Reimbursement of Expenses. It is contemplated that in connection
with the Executive's employment hereunder, the Executive may be required to
incur business, entertainment and travel expenses. The Corporation agrees to
promptly reimburse the Executive in full for all reasonable out-of-pocket
business, entertainment and other related expenses (including all expenses of
travel and living expenses while away from home on business at the request of,
and in the service of, the Corporation) incurred or expended by the Executive
incident to the performance of his duties hereunder; provided, that the
Executive properly accounts for such expenses in accordance with the policies
and procedures established by the Board and applicable to the executive officers
of the Corporation.

 

      5.3.    Vacation. The Executive shall be entitled, in each year during the
Term, to the number of paid vacation days determined by the Corporation from
time to time to be appropriate for its executive officers, but in no event less
than four (4) weeks in any such year (pro-rated, as necessary, for partial
calendar years during the Term). The Executive may take his allotted vacation
days at such times as are mutually convenient for the Corporation and the
Executive, consistent with respect to its executive officers. The Executive
shall also be entitled to all paid holidays given by the Corporation to its
executive officers.

 

      5.4.    Automobile. The Executive shall be provided the use of an
automobile. The Corporation shall pay all gas, upkeep, insurance coverage, and
maintenance on said vehicle; provided, however, that the value of any personal
use thereof shall be included in the Executive's taxable wages reported by the
Corporation as and to the extent required by applicable law.

 

ARTICLE VI
INDEMNIFICATION

 

      6.1 .    The Executive shall be entitled, at all times, to the benefit of
the maximum indemnification and advancement of expenses available from time to
time under the Corporation's and PWW's Articles of Incorporation and Bylaws, and
under the laws of the State of New Hampshire. Such indemnification shall survive
the termination of this Agreement unless such termination is for "Cause" (as
that term is defined in Section 7.2 below) and the claim for liability is
related to the actions underlying the termination for "Cause". In addition,
either PWW or the Corporation shall have and maintain in full force and effect
an officers' liability insurance policy providing such coverages, exclusions and
deductibles as the Corporation and the Executive shall reasonably agree and as
is available on a reasonable premium basis.

<PAGE>

ARTICLE VII
TERMINATION

 

      7.1.    Termination by the Executive. The Executive may terminate his
employment hereunder for any reason at any time upon at least thirty (30) days
prior written notice to the Corporation. In the event the Executive terminates
his employment, the Executive shall receive accrued but unpaid salary, bonus (if
any) and benefits through the last day of employment only. Notwithstanding the
foregoing, in the event the Executive, for "Good Reason" (as that term is
defined below), terminates his employment within twenty-four (24) months
following a "Change of Control" (as that term is defined below), the Corporation
shall provide the Executive with severance benefits, payable as a lump sum,
equal to the Executive's then current salary and fringe benefits provided
hereunder, including any bonus for which he may be entitled, for (A) the
remaining term of this Agreement, or (B) the period of twelve (12) months from
the date of termination, whichever is greater.

 

      7.2.    Termination by the Corporation. The Corporation may terminate
Executive's employment hereunder at any time upon thirty (30) days prior written
notice to the Executive, and with or without Cause, with no liability whatsoever
with respect to such date of termination, other than the obligation to pay or
cause to be paid accrued but unpaid salary and bonus, if any, as provided in
Section 7.1 above for a resignation for other than Good Reason; provided,
however, that if the Corporation terminates the Executive other than for Cause,
the Corporation shall provide the Executive with severance benefits, payable as
a lump sum, equal to (A) the Executive's then current salary and fringe benefits
provided hereunder, including any bonus for which he may be entitled, for the
remaining term of this Agreement, or (B) the Executive's then current salary and
fringe benefits provided hereunder, including any bonus for which he may be
entitled, for the period of twelve (12) months from the date of termination,
whichever is greater.

 

      For purposes hereof, "Cause" shall be deemed to exist if the Executive is
a subject of a finding by the Corporation's Board of Directors that:

   

      (i)    as to the Executive's actions or omission to act concerning PWW,
the Corporation, or any other subsidiary or affiliate thereof, and/or its or
their affairs, he has been personally dishonest, engaged in willful misconduct
or fraud, breached any of his fiduciary duties, or violated any law, rule,
regulation or cease and desist order which results in an adverse impact to the
Corporation, or

     

      (ii)    the Executive has intentionally violated or breached any of his
covenants or agreements contained in this Agreement;

     

      (iii)    the Executive has illegally used drugs or abused alcohol in a
manner that materially affects the Executive's performance of his duties
hereunder;

     

      (iv)    the Executive has intentionally engaged in any act that materially
injures PWW, the Corporation, or any other subsidiary or affiliate thereof;

<PAGE>

 

      (v)    the Executive has intentionally engaged in any act that violates
any of PWW's or the Corporation's rules, policies, or codes of ethics, as
amended from time to time; or

     

      (vi)    the Executive has failed to cooperate in any investigation by PWW,
the Corporation, or any other subsidiary or affiliate thereof; or

     

      (vii)    subject to Section 7.3, the Executive has intentionally failed to
perform the duties reasonably assigned to him by the Bylaws of PWW or the
Corporation or by the Corporation's Board of Directors.

   

      For purposes of paragraphs (ii), (vi), and (vii) above, such finding of
Cause shall be made after the Executive has been provided written notice of the
conduct that constitutes such Cause, and the Executive has not cured such
conduct within thirty (30) days of receipt of such notice to cure.

 

      7.3.    For purposes hereof, "Good Reason" means (i) a substantial
reduction by the Corporation of the Executive's Base Salary in effect
immediately prior to such reduction; (ii) the assignment to the Executive of
duties or responsibilities inconsistent with the position and office held by the
Executive immediately prior to such assignment; (iii) the substantial reduction
in or loss of authority and responsibility, which authority and responsibility
the Executive was empowered with immediately prior to such reduction or loss; or
(iv) the requirement that the Executive be assigned to or based at, without his
consent, any office or location other than one within a 30-mile radius of the
Corporation's Merrimack, New Hampshire office.

 

      7.4.    For purposes hereof, a "Change of Control" shall be deemed to have
occurred if any of the following have occurred:

   

      (i)    any individual, corporation (other than the Corporation),
partnership, trust, association, pool, syndicate, or any other entity or any
group of persons acting in concert becomes the beneficial owner, as that concept
is defined in Rule 13d-3 promulgated by the Securities Exchange Commission under
the Securities Exchange Act of 1934, as a result of any one or more securities
transactions (including gifts and stock repurchases but excluding transactions
described in subdivision (ii) following) of securities of the Corporation
possessing fifty-one percent (51%) or more of the voting power for the election
of directors of the Corporation;

     

      (ii)    there shall be consummated any consolidation, merger or
stock-for-stock exchange involving securities of the Corporation in which the
holders of voting securities of the Corporation immediately prior to such
consummation own, as a group, immediately after such consummation, voting
securities of the Corporation (or if the Corporation does not survive such
transaction, voting securities of the corporation surviving such transaction)
having less than fifty percent (50%) of the total voting power in an election of
directors of the Corporation (or such other surviving corporation);

     

      (iii)    "approved directors" shall constitute less than a majority of the
entire Board of Directors of the Corporation, with "approved directors" defined
to mean the members of the

<PAGE>

 

Board of Directors of the Corporation as of the date of this Agreement and any
subsequently elected members of the Board of Directors of the Corporation who
shall be nominated or approved by a majority of the approved directors on the
Board of Directors of the Corporation prior to such election; or

     

      (iv)    there shall be consummated any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions, excluding any
transaction described in subdivision (ii) above), of all, or substantially all,
of the assets of the Corporation or its subsidiaries to a party which is not
controlled by or under common control with the Corporation.

 

      7.5.    Disability of the Executive. In the event the Executive shall be
prevented from rendering the essential functions of his position, with or
without reasonable accommodation, unless such accommodation would cause the
Corporation undue hardship, by reason of Disability, the Corporation shall have
the right to declare upon two (2) weeks prior written notice rendered to the
Executive, a Disability termination, whereupon the Executive shall receive the
Disability compensation provided by the Corporation's disability insurance
coverage. The Corporation may, in its sole discretion, accelerate the payment of
any amount payable under this Section 7.5. For purposes hereof, the term
"Disability" means a condition caused by mental or physical illness or injury
which (i) prevents the Executive from performing his normal duties for an
aggregate of at least six months out of any twelve-month period and (ii) a
doctor reasonably satisfactory to both the Executive and the Corporation
certifies at the end of such six-month period that the Executive will continue
to be prevented from performing his duties as a result of his disability due to
mental or physical illness or injury.

 

      7.6.    Death of the Executive. In the event the Executive dies during the
Term, this Agreement shall automatically terminate without notice on the date of
his death, and the Corporation shall have no further obligations hereunder
except that the Corporation shall pay or cause to be paid to the Executive's
designated beneficiary, or, failing such designation, his estate, any salary,
bonus and benefits due to the Executive in the amounts and to the extent such
payments are provided by the Corporation.

 

ARTICLE VIII
NOTICES

 

      8.1.    Any notice or other communication ("Notice") pursuant to this
Agreement shall be in writing and shall be deemed to have been given or made
when personally delivered, or when mailed by registered or certified mail,
postage prepaid, return receipt requested, to the other party. In the case of
the Corporation, any such notice shall be delivered or mailed to its principal
office. In the case of the Executive, any such notice shall be delivered in
person or mailed to his last known address as reflected in the records of the
Corporation.

 

ARTICLE IX
ASSIGNMENT

 

      9.1.    The Executive acknowledges that the services to be rendered by him
are

<PAGE>

unique and personal. Accordingly, the Executive may not assign any of his rights
or delegate any of his duties or obligations under this Agreement or otherwise
assign this Agreement. The rights and obligations of the Corporation under this
Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Corporation.

 

ARTICLE X
ARBITRATION

 

      10.1.    Any dispute, controversy or claim arising out of or relating to
this Agreement shall be settled by arbitration conducted in Merrimack, New
Hampshire or other mutually agreeable location. The matter will be heard
promptly by a single arbitrator selected by mutual agreement by the Corporation
and the Executive. Should the Corporation and the Executive be unable to agree
upon an arbitrator within a 30 day period, an arbitrator will be selected in
accordance with the commercial arbitration rules of the American Arbitration
Association. Unless the parties mutually agree otherwise, once appointed, the
arbitrator will make all rulings on procedural and evidentiary matters and will
determine the date, time and place of any hearings. The arbitrator will issue a
written decision within 30 days of the hearing or submission to him. The
arbitrator's decision will be final and binding on all parties. Any arbitration
conducted hereunder is subject to the provisions of RSA 542.

 

ARTICLE XI
CONFIDENTIAL INFORMATION

 

      11.1.    At all times during and after his employment with the
Corporation, the Executive shall treat as confidential and shall not divulge,
furnish or make known to or accessible to, or use for the benefit of anyone
other than the Corporation or PWW, any confidential information concerning the
Corporation, PWW, or any other subsidiary or affiliate of the Corporation, which
information is obtained during the course of the Executive's employment.
Confidential information includes, but is not limited to: ideas, inventions,
discoveries, developments, processes, designs, formulas, patterns, devices,
programs, methods, techniques, compilations of scientific, technological or
business information, proprietary information, and trade secrets. The Executive
agrees that during the term of and following the termination of his employment
with the Corporation, he will not disclose to any person or use in any way any
such confidential information, other than (i) information that is generally
known in the Corporation's industry or acquired from public sources, (ii) as
required by any court, supervisory authority, administrative agency or
applicable law, or (iii) with the prior written consent of the Corporation.

 

ARTICLE XII
NON-COMPETITION

 

      12.1.    The Executive agrees that during the Term and for a period of
twelve (12) months after the Term expires, he will not engage in any activity or
business endeavors which directly competes with the regulated water utility
business operations conducted by the Corporation within the New England region,
so called, encompassing the states of New Hampshire, Maine, Vermont,
Massachusetts, Rhode Island and Connecticut. The Executive agrees not to divert
or attempt to divert from the Corporation any of its existing regulated water
utility business within

<PAGE>

said New England region, and particularly not influence or attempt to influence
any of the Corporation's water utility customers to do business with any other
regulated water utility business; and further, he will not solicit or attempt to
solicit directly or indirectly any employee of the Corporation to leave its
employ to join any other regulated water utility business. In addition to
constituting a material breach of this Agreement, failure to comply with the
provisions of this Article XII in any material respect will result in the
Executive's forfeiting any payments to which he might otherwise be entitled
hereunder and/or the reimbursement to the Corporation upon demand of any
payments previously paid to Executive upon termination of employment. The
parties agree that the Corporation may pursue any remedy under law or at equity,
including specific performance and injunctive relief, to protect its rights
hereunder and that money damages alone will be inadequate. This Article XII
shall survive the termination of this Agreement.

 

ARTICLE XIII
MISCELLANEOUS

 

      13.1.    Entire Agreement. This Agreement constitutes the entire agreement
between the parties relating to the subject matter hereof and replaces all prior
agreements relating to said subject matter, including but not limited to the
Change of Control Agreement, dated January 8, 1999, by and between the parties
hereto.

 

      13.2.    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New Hampshire without reference to
its conflicts of law provisions.

 

      13.3.    Waivers and Modifications. This Agreement may not, in whole or in
part, be waived, changed, amended, discharged or terminated orally or by any
course of dealing between the parties, but only by an instrument in writing
signed by the parties hereto. No waiver by either party of any breach by the
other or any provision hereof shall be deemed to be a waiver of any later or
other breach hereof or as a waiver of any other provision of this Agreement.

 

      13.4.    Severability. In any case any one or more of the provisions
contained in this Agreement for any reason shall be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provisions had never
been contained herein.

 

      13.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original, but which taken
together shall constitute one instrument.

 

      13.6.    Section Headings. The descriptive section headings herein have
been inserted for convenience only and shall not be deemed to define, limit, or
otherwise affect the construction of any provision hereof.

<PAGE>

      IN WITNESS WHEREOF, the parties have executed this Agreement on the day
and year first written above.

 

WITNESS:

 

PENNICHUCK CORPORATION

     

/s/

By:

/s/ Duane C. Montopoli



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Print Name:

 

Duane C. Montopoli

   

President and Chief Executive Officer

     

WITNESS:

 

EXECUTIVE:

     

/s/

 

/s/ Donald L. Ware



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Print Name:

 

Donald L. Ware

<PAGE>